DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “torsion spring” in Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Leo et al. (US 20200298964 A), hereinafter “Di Leo”.
5.	Regarding Claim 1, Di Leo discloses an energy absorbing landing system for an aircraft having a fuselage (Abstract, paras. [0032] and [0038]; an energy absorbing landing system 200 for an aircraft 250 and having a fuselage 210 as seen in FIGS. 4A-6 as well as the landing system 200 employing the same connection as disclosed for landing system 100 seen in FIGS. 1A-3Bn and structure provided in FIGS. 7A-7B), the energy absorbing landing system (200) comprising:
	a plurality of landing legs (128) rotatably coupled (para. [0027]; coupling joint 110/111) to the fuselage (210) configured to outwardly rotate when receiving a landing load having a magnitude (paras. [0008]-[0009], [0028]-[0030], [0033] and [0037] discloses the landing system 200 which is reliant landing loads (i.e. contact loads) exerted on and received by at least one of two articulated leg systems 100a/100b that of which contributing to an outward rotation of the other articulated leg system for making ground contact as seen in FIGS. 4A-4C); 
an energy absorption unit coupled to the fuselage (para. [0032]-[0033]; energy absorption such as spool 220 which absorbs and transfers the imposing forces due to landing loads transmitted from one cables 134a/134b of respective landing legs 128 making ground contact to another one of the cables 134a/134b for positioning the other one of the landing legs 128 in the proper orientation for making ground contact); and 
a plurality of cables (134) coupling the energy absorption unit (220) to the plurality of landing legs (128); 
wherein, the energy absorption unit (220) is configured to selectively apply a resistance (para. [0033]; motor actuator 120 comprising of differential motion actuator 234 for driving spool, and a controller 240 controlling motor 230 and actuator 234 based on information such as contact pressure (i.e. landing loads) received by sensor 242 thereby allowing absorption unit 220 to selectively apply a resistance) to the outward rotation (FIGS. 4C and 6) of the plurality of landing legs (128) via the plurality of cables (134a/b) based on the magnitude of the landing load (para. [0033]; sensor 242 transmitting information such as landing loads to controller 240 for controlling absorption unit 220), thereby absorbing the landing load when the aircraft lands (para. [0037]).
6.	Regarding Claim 10, Di Leo discloses the energy absorbing landing system as recited in claim 1 wherein the energy absorption unit (220) further comprises an anchor wall (para. [0038]; anchor wall 300 as seen in FIG. 7A), the energy absorption unit (220) secured to the fuselage (210) via the anchor wall (300).
7.	Regarding Claim 17, Di Leo discloses a rotorcraft (para. [0034]; rotorcraft 250 as seen in FIG. 6) comprising:
	a fuselage (para. [0032]; fuselage 210);
(128) rotatably coupled (para. [0027]; coupling joint 110/111) to the fuselage (210) configured to outwardly rotate when receiving a landing load having a magnitude (paras. [0008]-[0009], [0028]-[0030], [0033] and [0037] discloses the landing system 200 which is reliant landing loads (i.e. contact loads) exerted on and received by at least one of two articulated leg systems 100a/100b that of which contributing to an outward rotation of the other articulated leg system for making ground contact as seen in FIGS. 4A-4C); 
an energy absorption unit coupled to the fuselage (para. [0032]-[0033]; energy absorption such as spool 220 which absorbs and transfers the imposing forces due to landing loads transmitted from one cables 134a/134b of respective landing legs 128 making ground contact to another one of the cables 134a/134b for positioning the other one of the landing legs 128 in the proper orientation for making ground contact); and 
a plurality of cables (134) coupling the energy absorption unit (220) to the plurality of landing legs (128); 
wherein, the energy absorption unit (220) is configured to selectively apply a resistance (para. [0033]; motor actuator 120 comprising of differential motion actuator 234 for driving spool, and a controller 240 controlling motor 230 and actuator 234 based on information such as contact pressure (i.e. landing loads) received by sensor 242 thereby allowing absorption unit 220 to selectively apply a resistance) to the outward rotation (FIGS. 4C and 6) of the plurality of landing legs (128) via the plurality of cables (134a/b) based on the magnitude of the landing load (para. [0033]; sensor 242 transmitting information such as landing loads to controller 240 for controlling absorption unit 220), thereby absorbing the landing load when the aircraft lands (para. [0037]).
8.	Regarding Claim 18, Di Leo discloses the rotorcraft as recited in claim 17 wherein the rotorcraft further comprises a helicopter (FIG. 6).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Leo et al. (US 20200298964 A), in view of Schmidt (US 20150041587 A1). 
11.	Regarding Claim 5, Di Leo discloses the energy absorbing landing system as recited in claim 1, further comprising a plurality of joints (para. [0027]; plurality of joints 110/111), each of the joints (110) rotatably coupling (FIGS. 4A-4C) a respective one of the plurality of landing legs (128) to the fuselage (210).
	Di Leo is silent regarding a plurality of revolute joints comprising a torsion spring. 
	Schmidt discloses a landing gear (Schmidt Abstract and FIG. 1) comprising a revolute joint (para. [0025]; pin joint 25 as seen in FIGS. 2-3, a pin joint by definition is a revolute joint), the revolute joint (25) coupling a landing gear (10) to a fuselage (para. [0023]; fuselage 13) and the revolute joint (25) comprising a torsion spring to outwardly bias the landing gear (paras. [0026]-[0031]; torsion spring 24 to outwardly bias landing leg 10 and by definition a torsion spring is designed to provide an angular (i.e. rotational) return force). 
. 

12.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Leo et al. (US 20200298964 A), in view of Satira et al. (US 20190161175 A1), hereinafter “Satira”. 
 13.	Regarding Claim 13, Di Leo discloses the energy absorbing landing system as recited in claim 1. 
	Di Leo is silent regarding a landing leg retraction subsystem. 
	Satira discloses a landing gear system (Satira Abstract, para. [0034] and FIGS. 1-3) comprising a landing gear retraction subsystem (paras. [0035] and [0037]; landing gear retraction subsystem system 62 as seen in FIG. 4)) coupled to an energy absorption unit (paras. [0035] and [0039]; energy absorption unit 66) and configured to inwardly rotate a landing gear into a retracted position beneath a fuselage (para. [0037]; retraction system 62 configured to inwardly rotate landing gear 50 into a retracted position beneath a fuselage 10 as seen in FIGS. 3 and 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Di Leo to use the arrangement of Satira, as a known landing leg retraction subsystem and energy absorption unit arrangement for the purpose of optimizing flight characteristics by reducing drag experienced by an aircraft during flight (Satira para. [0002]).

14.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Leo et al. (US 20200298964 A) and Satira et al. (US 20190161175 A1) as applied to Claim 13 above, and further in view of Higgins (US 2444932 A).
Regarding Claim 16, modified Di Leo discloses the energy absorbing landing system as recited in claim 13.
	Modified Di Leo is silent regarding a deployment handle.
	Higgins discloses an aircraft landing gear (Higgins c. 1, ln. 5-17 and FIG. 1) comprising a landing gear retraction subsystem (c. 2, ln. 37 - c. 3, ln. 11; landing gear retraction subsystem at least consisting of handles 21/22 for retracting and deploying landing gear 10 as seen in FIGS. 2-6) including a deployment handle (21) configured to manually deploy a landing gear from a retracted positon (c. 4, ln. 38-71; deployment handle 21 configured to manually deploy landing 10 from a retracted position to an extended position by means of release handle 22).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Di Leo to use the arrangement of Higgins, as a known deployment handle arrangement for the purpose of providing a mechanically simple and effective method for facilitating the release and extension of aircraft landing legs during a flight emergency where the aircraft is required to land.  

16.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Leo et al. (US 20200298964 A), in view of Behrens et al. (US 201602295156 A1), hereinafter “Behrens”.
17.	Regarding Claim 19, Di Leo disclose the rotorcraft as recited in claim 17 wherein the fuselage further comprises a subfloor compartment (a fuselage by definition must have a subfloor compartment).
	Di Leo is silent regarding the energy absorption unit is disposed specifically in the subfloor compartment of the fuselage.
(Behrens Abstract, para. [0017] and FIG. 1) comprising an energy absorption unit disposed in a subfloor compartment of a fuselage (paras. [0022], [0064], [0072]; energy absorption unit 9a/9b disposed in a subfloor compartment 4 of fuselage 2 as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Di Leo to use arrangement of Behrens, as a known energy absorption unit and subfloor arrangement for the purpose of optimizing the crashworthiness of an aircraft, thereby providing protection to onboard crew members and/or passengers (Behrens paras. [0017] and [0022]). 

Allowable Subject Matter
Claim 2-4, 6-9, 11-12, 14-15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections. 











Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
	Thule (US 3122345 A) discloses a cable control system for an aircraft landing leg.
	Solomon (US 2182648 A) discloses a shock absorber and cable arrangement for aircraft landing legs.
	Lewis (US 1513053 A) discloses cables coupled to an aircraft’s landing legs. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647